  Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 1 of 62 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

  PATRICK YERBY, derivatively on behalf of
  TIVITY HEALTH, INC.
                                                     C.A. No. ________________
         Plaintiff,

         v.

  DONATO J. TRAMUTO, ADAM C. DEMAND FOR JURY TRIAL
  HOLLAND, DAWN M. ZIER, SARAH J.
  FINLEY, ROBERT GRECZYN, JR., PETER A.
  HUDSON, BETH M. JACOB, BRADLEY S.
  KARRO, PAUL H. KECKLEY, BENJAMIN A.
  KIRSHNER, LEE A. SHAPIRO, ARCHELLE
  GEORGIOU, DANIEL G. TULLY, and KEVIN
  G. WILLS,

         Defendants,

         and

  TIVITY HEALTH, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                      INTRODUCTION

       Plaintiff Patrick Yerby (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant Tivity Health, Inc. (“Tivity” or the “Company”), files this Verified

Shareholder Derivative Complaint against Individual Defendants Donato J. Tramuto, Adam C.

Holland, Dawn M. Zier, Sarah J. Finley, Robert J. Greczyn, Jr., Peter A. Hudson, Beth M. Jacob,

Bradley S. Karro, Paul H. Keckley, Benjamin A. Kirshner, Lee A. Shapiro, Archelle Georgiou,

Daniel G. Tully, and Kevin G. Wills (collectively, the “Individual Defendants,” and together with

Tivity, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of



                                              -1-
  Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 2 of 62 PageID #: 2




Tivity, unjust enrichment, waste of corporate assets, abuse of control, gross mismanagement, and

violations of Sections 14(a), 10(b), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”). As for his complaint against the Individual Defendants, Plaintiff alleges the

following based upon personal knowledge as to himself and his own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by and through

his attorneys, which included, among other things, a review of the Defendants’ public documents,

conference calls and announcements made by Defendants, United States Securities and Exchange

Commission (“SEC”) filings, wire and press releases published by and regarding Tivity, news

reports, securities analysts’ reports and advisories about the Company, and information readily

obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Tivity’s directors and officers from March 8, 2019 through the present (the “Relevant Period”).

       2.      Based in Franklin, Tennessee, Tivity purports to be a leading provider of various

nutrition, fitness, and weight management programs and services. The Company’s business is

organized into two segments: “Healthcare” and “Nutrition.”

       3.      In December 2018, Tivity began acting on plans to acquire Nutrisystem, Inc.

(“Nutrisystem,”) a company offering a portfolio of weight loss products and related services, such

as meal plans and counseling resources. According to the Individual Defendants, acquiring

Nutrisystem would, among other things, elevate the Company’s business prospects and create

“meaningful value” for Tivity shareholders.




                                                -2-
  Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 3 of 62 PageID #: 3




       4.      The Company completed its acquisition of Nutrisystem on March 8, 2019, for

which the Company paid approximately $1.3 billion in cash and stock. Following the acquisition,

the Individual Defendants frequently lauded the benefits of Nutrisystem, and represented that the

ongoing integration of Nutrisystem into Tivity’s Nutrition segment was proceeding smoothly. Yet,

in reality, due to issues with the integration of Nutrisystem, the Company’s Nutrition segment was

facing substantial operational challenges, and would negatively impact the Company’s

performance, as the Individual Defendants would ultimately reveal nearly a year after the closing

of the acquisition.

       5.      The truth emerged on February 19, 2020, when the Company disclosed

disappointing financial results for the fourth fiscal quarter of 2019, including a non-cash

impairment charge of approximately $377 million attributable to the Company’s Nutrition

segment. The Company also revealed that Defendant Donato J. Tramuto (“Tramuto”), the

Company’s Chief Executive Officer (“CEO”), would be stepping down from his positions with

the Company, effective immediately.

       6.      Later that same day, during a conference call held to discuss the Company’s

financial results, certain of the Individual Defendants further revealed that the Company’s nutrition

business had “not worked out as well as planned” since the Company acquired Nutrisystem in

March 2019, and that Nutrisystem was performing “well below its potential.”

       7.      On this news, the price of the Company’s stock plummeted by over 45%, falling

from $22.93 per share at the close of trading on February 19, 2020, to $12.50 per share at the close

of trading on February 20, 2020.

       8.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series




                                                -3-
  Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 4 of 62 PageID #: 4




of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) Tivity’s integration of Nutrisystem into the Company’s Nutrition segment was

not proceeding as well as the Individual Defendants purported, and consequently, the Nutrition

segment was facing serious operational challenges; (2) the foregoing issues would predictably

have a substantial negative impact on the Company’s financial results and overall prospects; and

(3) the Company failed to maintain internal controls. As a result of the foregoing, the Company’s

public statements were materially false and misleading at all relevant times.

       9.      The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       10.     Additionally, in breach of their fiduciary duties, the Individual Defendants willfully

or recklessly caused the Company to fail to maintain an adequate system of oversight, disclosure

controls and procedures, and internal controls over financial reporting.

       11.     Furthermore, during the period when the Company’s stock price was artificially

inflated due to the false and misleading statements discussed herein, the Individual Defendants

caused the Company to repurchase its own stock at prices that were artificially inflated due to the

foregoing misrepresentations. Approximately 78,258 shares of the Company’s common stock

were repurchased between June 2019 and February 2020 for approximately $1.41 million. As the

Company’s stock was actually only worth $12.50 per share during that time, the price at closing

on February 20, 2020, the Company overpaid by approximately $433,293 in total.




                                               -4-
  Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 5 of 62 PageID #: 5




       12.      The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected the Company, the Company’s former CEO, and the Company’s Chief Financial Officer

(“CFO”) to a federal securities fraud class action lawsuit pending in the United States District

Court for the Middle District of Tennessee (the “Securities Class Action”), the need to undertake

internal investigations, losses from the waste of corporate assets, and losses due to the unjust

enrichment of Individual Defendants who were improperly over-compensated by the Company,

and will likely cost the Company going forward millions of dollars.

       13.      In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, of the collective engagement in fraud and

misconduct by the Company’s current directors, of the substantial likelihood of the current

directors’ liability in this derivative action, and of their not being disinterested or independent

directors, a majority of the Board cannot consider a demand to commence litigation against

themselves on behalf of the Company with the requisite level of disinterestedness and

independence.

                                 JURISDICTION AND VENUE

       14.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act (15 U.S.C. §

78n(a)(1)), Rule 14a-9 of the Exchange Act (17 C.F.R. § 240.14a-9), Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a)), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-5)

promulgated thereunder, and raise a federal question pertaining to the claims made in the Securities

Class Action based on violations of the Exchange Act.

       15.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).




                                               -5-
  Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 6 of 62 PageID #: 6




       16.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and

Defendants are citizens of different states and the amount in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs.

       17.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       18.     Venue is proper in this District because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, one or more of the Defendants either resides

or maintains executive offices in this District, and/or the Defendants have received substantial

compensation in this District by engaging in numerous activities that had an effect in this District.

                                               PARTIES

       Plaintiff

       19.     Plaintiff is a current shareholder of Tivity common stock. Plaintiff has continuously

held Tivity common stock at all relevant times. Plaintiff is a citizen of Massachusetts.

       Nominal Defendant Tivity

       20.     Nominal Defendant Tivity is a Delaware corporation with its principal executive

offices at 701 Cool Springs Boulevard, Franklin, Tennessee 37067. Tivity stock trades on the

NASDAQ under the ticker symbol “TVTY.”

       Defendant Tramuto

       21.     Defendant Tramuto served as the Company’s CEO from 2013 until his employment

was terminated and he resigned from the Board on February 19, 2020. According to the Company’s

Schedule 14A filed with the SEC on April 7, 2020 (the “2020 Proxy Statement”), as of March 23,

2020, Defendant Tramuto beneficially owned 277,292 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

23, 2020 was $4.32, Defendant Tramuto owned over $1.19 million worth of Tivity stock.


                                                 -6-
  Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 7 of 62 PageID #: 7




       22.      For the fiscal year ended December 31, 2019, Defendant Tramuto received

$4,776,734 in compensation from the Company. This included $932,885 in salary, $3,200,002 in

stock awards, $611,488 in non-equity incentive plan compensation, and $32,361 in all other

compensation.

       23.      The Company’s Schedule 14A filed with the SEC on April 12, 2019 (the “2019

Proxy Statement”) stated the following about Defendant Tramuto:

       Mr. Tramuto has served as Chief Executive Officer of the Company since
       November 2015. He has served on the Board since May 2013 and was Chairman
       of the Board from June 2014 until becoming Chief Executive Officer in November
       2015. From 2008 until November 2015, Mr. Tramuto served as Chief Executive
       Officer and Chairman of Aptus, formerly known as PIH, which was sold in 2013
       to Merck Global Health Innovation Fund. Prior to founding PIH, he served as
       President of the Physicians Interactive Division of Allscripts from 2006 to
       2008. From 2004 to 2006, Mr. Tramuto was Chief Executive Officer of i3
       Pharmaceuticals, LLC, a global pharmaceutical services company that, prior to its
       sale to inVentiv Health, Inc. in 2011, was part of Ingenix, Inc. (a subsidiary of
       UnitedHealth Group Incorporated). Prior to joining Ingenix, Mr. Tramuto was one
       of the founders of Protocare, Inc. (“Protocare”), a large provider of drug
       development services, where he served as Chief Executive and President of the
       Protocare Sciences Division and Corporate Officer of Protocare from 1998 to
       2003. Prior to co-founding Protocare, Mr. Tramuto served as General
       Manager/Executive Vice President of the Home Healthcare Business Unit and
       Corporate Vice President of Disease Management Marketing at Caremark. Mr.
       Tramuto currently serves on the board of directors of Sharecare, Inc., a private
       health and wellness company, and GoCheckKids, a private digital health solutions
       company. Mr. Tramuto also serves on executive leadership boards including
       service on the Boston University School of Public Health Dean's Advisory Board
       and as a Board Trustee at the Robert F. Kennedy Center for Justice and Human
       Rights Europe Board. Mr. Tramuto is the founder of Health eVillages, where he
       serves on the board, and a former member of the State of Maine Economic Growth
       Council, an appointment by former Maine Governor John Baldacc.

       24.      Upon information and belief, Defendant Tramuto is a citizen of Tennessee.

       Defendant Holland

       25.      Defendant Adam Holland (“Holland”) has served as the Company’s CFO since

2017. According to the Company’s 2020 Proxy Statement, as of March 23, 2020, Defendant




                                              -7-
     Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 8 of 62 PageID #: 8




Holland beneficially owned 13,545 shares of the Company’s common stock. Given that the price

per share of the Company’s common stock at the close of trading on March 23, 2020 was $4.32,

Defendant Holland owned approximately $58,514 worth of Tivity stock.

         26.     For the fiscal year ended December 31, 2019, Defendant Holland received

$1,402,157 in compensation from the Company. This included $389,231 in salary, $874,996 in

stock awards, $127,566 in non-equity incentive plan compensation, and $10,364 in all other

compensation.

         27.     The Company’s website stated the following about Defendant Holland:1

         As Chief Financial Officer (CFO), Adam Holland is responsible for all corporate
         financial functions including planning and analysis, forecasting and budgeting,
         external reporting, enterprise risk management as well as strategic initiatives and
         procurement. Holland joined Tivity Health as CFO in 2017.

         Holland has served in a variety of executive financial roles throughout his career,
         including a 12-year tenure at retailer Kirkland’s, Inc., where he became Chief
         Financial Officer in 2015. Holland also spent three years earlier in his career as a
         senior auditor with Ernst & Young, LLP.

         Holland holds a Bachelor of Science degree in Business Administration and a
         Master of Accountancy from the University of Tennessee at Martin.

         28.     Upon information and belief, Defendant Holland is a citizen of Tennessee.

         Defendant Zier

         29.     Defendant Dawn M. Zier (“Zier”) served as the Company’s President, Chief

Operating Officer (“COO”), and as a director from March 8, 2019 until she resigned on December

4, 2019. According to the Company’s 2020 Proxy Statement, as of March 23, 2020, Defendant

Zier beneficially owned 386,453 shares of the Company’s common stock. Given that the price per

share of the Company’s common stock at the close of trading on March 23, 2020 was $4.32,

Defendant Zier owned over $1.66 million worth of Tivity stock.


1
    http://www.tivityhealth.com/management/adam-holland/ (last visited June 29, 2020).


                                                -8-
  Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 9 of 62 PageID #: 9




       30.      For the fiscal year ended December 31, 2019, Defendant Zier received $11,341,910

in compensation from the Company. This included $652,055 in salary, $8,750,003 in stock awards,

and $1,939,852 in all other compensation.

       31.      The Company’s 2019 Proxy Statement stated the following about Defendant Zier:

       Ms. Zier has served as President and Chief Operating Officer of the Company since
       the Company’s acquisition of Nutrisystem in March 2019. Ms. Zier served as the
       President and Chief Executive Officer of Nutrisystem and as a member of its board
       of directors from November 2012 until the acquisition of Nutrisystem by the
       Company. Before joining Nutrisystem, Ms. Zier served as the President of
       International at The Reader’s Digest Association, Inc., a global media and direct
       marketing company (the “Reader’s Digest Association”), from April 2011 until
       November 2012. Prior to that, she served in various other management positions
       at the Reader’s Digest Association, including President of Europe and President of
       Global Consumer Marketing. In February 2013, RDA Holdings, Co., the holding
       company and parent of Reader’s Digest Association, filed a voluntary petition for
       reorganization relief pursuant to Chapter 11 of the United States Bankruptcy Code.
       Ms. Zier currently serves on the board of Spirit Airlines, a public commercial
       airline, joining in 2015, and the board of The Hain Celestial Group, a public organic
       food and natural products company, joining in 2017. Ms. Zier served on the Velo
       Holdings Inc. Board of Directors from 2015 to 2016 and the Data and Marketing
       Association’s Board of Directors from 2008 to 2015. In her capacity as a public
       company director, she has served on both audit and compensation committees and
       has chaired nominating and corporate governance committees.

       32.      Upon information and belief, Defendant Zier is a citizen of New York.

       Defendant Finley

       33.      Defendant Sarah J. Finley (“Finley”) has served as a Company director since 2018.

She also serves as the Chair of the Nominating and Corporate Governance Committee and as a

member of the Strategic Review Committee. According to the Company’s 2020 Proxy Statement,

as of March 23, 2020, Defendant Finley beneficially owned 13,474 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on March 23, 2020 was $4.32, Defendant Finley owned approximately $58,207 worth of

Tivity stock.

       34.      For the fiscal year ended December 31, 2019, Defendant Finley received $205,008


                                               -9-
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 10 of 62 PageID #: 10




in compensation from the Company, which consisted of $95,000 in fees earned or paid in cash and

$110,008 in stock awards.

          35.    The Company’s 2020 Proxy Statement stated the following about Defendant

Finley:

          Ms. Finley is the Principal of Threshold Corporate Consulting, LLC, a consulting
          services firm that she founded in 2015. From 2009 to 2011, Ms. Finley served as
          Senior Vice President and General Counsel of CVS Health Corporation, formerly
          known as CVS Caremark Corporation (including its predecessor companies, “CVS
          Caremark”), a publicly traded pharmacy services company. From 2007 to 2009,
          Ms. Finley served as Senior Vice President and General Counsel of the pharmacy
          benefits management division of CVS Caremark, and from 2011 until her
          retirement from the company in 2015, Ms. Finley served as a senior legal advisor
          for CVS Caremark. From 1998 to 2007, Ms. Finley served as Senior Vice
          President, Assistant General Counsel and Corporate Secretary of Caremark Rx,
          Inc., a publicly traded company and a predecessor of CVS Caremark. Previously,
          she was a partner at the law firm Kutak Rock in Atlanta, Georgia. Ms. Finley
          graduated from the University of Alabama and received her law degree from
          Vanderbilt University. She currently serves on the board of directors of Preferred
          Apartment Communities, Inc., a publicly traded real estate investment trust, Oak
          Paper Products Company, Inc., a privately-held paper products, packaging and
          janitorial supply company based in Los Angeles, California and Studio Bank,
          a community bank based in Nashville, Tennessee. Ms. Finley is President of the
          Vanderbilt Law School Board of Advisors and has also served on several Nashville
          non-profit boards, including Alive Hospice, The Land Trust for Tennessee, The
          Center for Nonprofit Management, the Community Foundation of Middle
          Tennessee and The Nashville Food Project.

          36.    Upon information and belief, Defendant Finley is a citizen of Tennessee.

          Defendant Greczyn

          37.    Defendant Robert J. Greczyn, Jr. (“Greczyn”) has served as a Company director

since 2015. Previously, he served as the Company’s interim CEO from February 18, 2020 until

May 21, 2020. According to the Company’s 2020 Proxy Statement, as of March 23, 2020,

Defendant Greczyn beneficially owned 102,374 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 23, 2020

was $4.32, Defendant Greczyn owned approximately $442,255 worth of Tivity stock.



                                                - 10 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 11 of 62 PageID #: 11




       38.    For the fiscal year ended December 31, 2019, Defendant Greczyn received

$215,008 in compensation from the Company, which consisted of $105,000 in fees earned or paid

in cash and $110,008 in stock awards.

       39.    The Company’s 2020 Proxy Statement stated the following about Defendant

Greczyn:

       Mr. Greczyn has served as the Interim Chief Executive Officer of the Company
       since February 18, 2020. He was the Chief Executive Officer of Blue Cross Blue
       Shield of North Carolina (“BCBSNC”) from 2000 until his retirement in 2010,
       where he also served on the Board of the Blue Cross Blue Shield
       Association. Since 2010, Mr. Greczyn has served as Principal Manager of Capital
       Food Group, LLC and RJG Restaurant Group LLC, privately held restaurant
       franchise operations. From August 1998 until September 1999 he was the Chief
       Operating Officer of BCBSNC and became its President in September 1999. From
       1990 to 1998, he was the President and CEO of Carolina Physicians Health Plan, a
       health maintenance organization, which was partially acquired by Healthsource,
       Inc. in 1991 and fully acquired by Healthsource, Inc. in 1994, at which time it
       became Healthsource North Carolina. In 1997, Cigna Corporation acquired
       Healthsource, Inc. From 1986 to 1990, Mr. Greczyn was President and CEO of
       Health Plan of Delaware, Ltd. (which was acquired by Principal Health Care, Inc.
       in 1988, at which time it became Principal Health Care of Delaware, Inc.). From
       March 2011 to November 2014, Mr. Greczyn served on the Board of Directors of
       Liposcience, Inc., a publicly traded (until its acquisition by Laboratory Corporation
       of America in November 2014) clinical diagnostic company, where he chaired the
       compensation committee and was a member of the audit committee. He also served
       as the interim President and Chief Executive Officer of Liposcience, Inc. from
       August 2013 until February 2014, during which time he resigned from his positions
       on the audit and compensation committees. From October 2011 until August 2012,
       Mr. Greczyn served as a director of M*Modal Inc., a publicly traded (until its
       acquisition August 2012 by One Equity Partners) provider of interactive clinical
       documentation and speech understanding technology, where he was a member of
       the compensation and audit committees. From 2006 to 2008, Mr. Greczyn was
       Chairman of the Board of the Council for Affordable Quality Care, an alliance of
       chief executive officers of the nation’s leading health insurers working to simplify
       healthcare transactions. Mr. Greczyn also serves as a board member of Vidant
       Health, of which he is also the chair of the compensation committee, and Vidant
       Medical Center, a not for profit large hospital, of which he is also a member of the
       quality committee and the executive committee. Mr. Greczyn received an M.P.H.
       degree in health policy from the University of North Carolina at Chapel Hill and a
       B.A. degree in psychology from East Carolina University.

       40.    Upon information and belief, Defendant Greczyn is a citizen of North Carolina.



                                              - 11 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 12 of 62 PageID #: 12




       Defendant Hudson

       41.    Defendant Peter A. Hudson (“Hudson”) has served as a Company director since

2016. He also serves as a member of the Audit Committee and the Strategic Review Committee.

According to the Company’s 2020 Proxy Statement, as of March 23, 2020, Defendant Hudson

beneficially owned 60,361 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on March 23, 2020 was $4.32, Defendant

Hudson owned approximately $260,759 worth of Tivity stock.

       42.    For the fiscal year ended December 31, 2019, Defendant Hudson received $210,008

in compensation from the Company, which consisted of $100,000 in fees earned or paid in cash

and $110,008 in stock awards.

       43.    The Company’s 2020 Proxy Statement stated the following about Defendant

Hudson:

       Dr. Hudson has served as a Managing Director at Alta Partners, a healthcare venture
       capital firm, since February 2017. He also serves on numerous boards, including
       U.S. Acute Care Solutions (“USACS”), one of the nation's largest acute care
       companies, since May 2015, and Emergency Medicine Physicians Holding
       Company, one of USACS’ founding organizations, since July 2014. In addition,
       Dr. Hudson has been on the board of directors for mobile acute care provider
       DispatchHealth since August 2015, and has served as senior advisor to venture-
       backed Augmedix, Inc., a privately-held company that operates in the information
       technology services & consulting industry, since January 2015. From 2008 to
       March 2014, Dr. Hudson was Chief Executive Officer of iTriage LLC, a mobile
       healthcare company, which was acquired by Aetna, Inc. Dr. Hudson then served
       as Head of Consumer Technologies at Aetna from October 2013 through March
       2014. From 2001 to 2010, Dr. Hudson was managing business partner for
       Emergency Physicians at Porter Hospitals, an emergency medicine staffing
       company in Denver, Colorado. Dr. Hudson was the Colorado Technology
       Association’s Entrepreneur of the Year in 2013 and a guest of the First Lady at the
       State of the Union in 2013, representing digital health as a national policy objective.
       He holds a B.A. in Political Science and Pre-Med from Colorado College and an
       M.D. from the University of Colorado School of Medicine.

       44.    Upon information and belief, Defendant Hudson is a citizen of Colorado.




                                               - 12 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 13 of 62 PageID #: 13




       Defendant Jacob

       45.    Defendant Beth M. Jacob (“Jacob”) has served as a Company director since 2018.

She also serves as a member of the Audit Committee and the Compensation Committee. According

to the Company’s 2020 Proxy Statement, as of March 23, 2020, Defendant Jacob beneficially

owned 10,974 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 23, 2020 was $4.32, Defendant Jacob

owned approximately $47,407 worth of Tivity stock.

       46.    For the fiscal year ended December 31, 2019, Defendant Jacob received $210,008

in compensation from the Company, which consisted of $100,000 in fees earned or paid in cash

and $110,008 in stock awards.

       47.    The Company’s 2020 Proxy Statement stated the following about Defendant Jacob:

       After serving in senior leadership roles since 2015 with SPS Commerce, Inc. (“SPS
       Commerce”), a global leader in cloud-based supply chain management solutions,
       Ms. Jacob retired in April 2019 from her position as Senior Vice President,
       Strategic Advisor and Leadership Coach of SPS Commerce, which began in March
       2018, and supported the work of SPS Commerce as an independent consultant
       through August 2019. From 2015 to March 2018, Ms. Jacob was the Senior Vice
       President, Chief Customer Success Officer, at SPS Commerce, where she created
       a high energy and innovative customer success organization that delivers new
       services and value to drive retention and growth. From 2002 to 2014, Ms. Jacob
       was an executive with Target Corporation (“Target”), a leading upscale discount
       retailer that provides high-quality merchandise with a guest-friendly experience
       across store and digital channels. At Target, she was Executive Vice President and
       Chief Information Officer from 2010 to 2014 and Senior Vice President and Chief
       Information Officer from 2008 to 2010. Ms. Jacob also was responsible for the
       global operations of Target India from 2011 to 2014. From 2006 to 2008, Ms.
       Jacob was the Vice President of Target Financial Services, Guest Operations,
       leading the contact center and collection operations team that provided services to
       Target’s customers. From 2003 to 2006, Ms. Jacob was Vice President of Target
       Financial Services, Guest Contact Centers, and from 2002 to 2003, she was the
       Director of Target Financial Services, Guest Contact Centers. Prior to joining
       Target, Ms. Jacob spent 15 years at Ameriprise Financial, Inc. (formerly known as
       American Express Financial Advisors), a leading diversified financial services firm
       dedicated to helping customers achieve their financial goals. Ms. Jacob graduated
       with a B.S. degree from the University of Minnesota in 1984 and received her



                                             - 13 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 14 of 62 PageID #: 14




       Master of Business Administration degree from the University of Minnesota
       Carlson School of Management in 1989. Ms. Jacob has served on several non-
       profit boards, and currently serves on the Twin Cities Habitat for Humanity Board
       of Directors, where she serves on the Strategic Planning Committee and the
       Development Committee.

       48.    Upon information and belief, Defendant Jacob is a citizen of Minnesota.

       Defendant Karro

       49.    Defendant Bradley S. Karro (“Karro”) has served as a Company director since

2014. He also serves as the Chair of the Compensation Committee and as a member of the Strategic

Review Committee. According to the Company’s 2020 Proxy Statement, as of March 23, 2020,

Defendant Karro beneficially owned 47,964 shares of the Company’s common stock. Given that

the price per share of the Company’s common stock at the close of trading on March 23, 2020 was

$4.32, Defendant Karro owned approximately $207,204 worth of Tivity stock.

       50.    For the fiscal year ended December 31, 2019, Defendant Karro received $215,008

in compensation from the Company, which consisted of $105,000 in fees earned or paid in cash

and $110,008 in stock awards.

       51.    The Company’s 2020 Proxy Statement stated the following about Defendant Karro:

       Mr. Karro is a principal of Hillcote Advisors, a firm focused on investing in and
       restructuring healthcare companies that Mr. Karro founded in May 2007. Prior to
       starting Hillcote Advisors, Mr. Karro held a number of senior executive positions
       in the healthcare industry, including serving as Executive Vice President of
       Caremark Rx, a prescription benefit management company. Mr. Karro joined
       Medpartners (which changed its name to Caremark Rx) in 1998, and served at
       Caremark Rx through 2007. During his time at Caremark Rx, Mr. Karro was
       responsible for mergers and acquisitions, integration planning, information
       technology and Medicare product development. Mr. Karro was also appointed as a
       charter member of the Governor’s e-Health Advisory Council in Tennessee, an
       organization established to coordinate Tennessee’s initiatives leading towards the
       adoption of electronic medical records. From October 2013 to March 2017, Mr.
       Karro served as a member of the Board of Directors of Angiotech Pharmaceuticals,
       Inc., a global specialty pharmaceutical and medical device company, where he
       chaired the Audit Committee. Mr. Karro previously served on the Board of




                                             - 14 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 15 of 62 PageID #: 15




         Directors of Emageon Inc., an information technology systems provider for
         hospitals, healthcare networks, and imaging facilities, from 2008 through 2009.

         52.    Upon information and belief, Defendant Karro is a citizen of Tennessee.

         Defendant Keckley

         53.    Defendant Paul H. Keckley (“Keckley”) served as a Company director from 2014

until he resigned on May 21, 2020. According to the Company’s 2020 Proxy Statement, as of

March 23, 2020, Defendant Keckley beneficially owned 73,449 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

March 23, 2020 was $4.32, Defendant Keckley owned approximately $317,299 worth of Tivity

stock.

         54.    For the fiscal year ended December 31, 2019, Defendant Keckley received

$215,008 in compensation from the Company, which consisted of $105,000 in fees earned or paid

in cash and $110,008 in stock awards.

         55.    The Company’s 2019 Proxy Statement stated the following about Defendant

Keckley:

         Dr. Keckley has been the Managing Director of The Keckley Group, an
         independent healthcare research and policy analysis firm, since December 2012. In
         addition, Dr. Keckley is the Editor of The Keckley Report, which he began
         publishing in September 2013, and an expert on health industry trends and U.S.
         health system reform. Dr. Keckley was the Managing Director of Navigant Center
         for Healthcare Research and Policy Analysis from March 2014 through February
         2016. In his 40-year health industry career, Dr. Keckley has served as an expert
         commentator for national media coverage of healthcare reform, CEO of four health
         care companies funded by private investors, in senior management at Vanderbilt
         Medical Center and most recently as Executive Director of the Deloitte Center for
         Health Solutions in Washington, D.C, a position he held from 2006 through
         September 2013. Dr. Keckley currently serves on the Advisory Boards of Western
         Governors University and Lipscomb University College of Pharmacy.

         56.    Upon information and belief, Defendant Keckley is a citizen of Washington, D.C.

         Defendant Kirshner



                                              - 15 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 16 of 62 PageID #: 16




       57.     Defendant Benjamin A. Kirshner (“Kirshner”) has served as a Company director

since March 8, 2019. He also serves as a member of the Nominating and Corporate Governance

Committee and the Strategic Review Committee. According to the Company’s 2020 Proxy

Statement, as of March 23, 2020, Defendant Kirshner beneficially owned 31,033 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on March 23, 2020 was $4.32, Defendant Kirshner owned approximately $134,062

worth of Tivity stock.

       58.     For the fiscal year ended December 31, 2019, Defendant Kirshner received

$200,289 in compensation from the Company, which consisted of $71,949 in fees earned or paid

in cash and $128,340 in stock awards.

       59.     The Company’s 2020 Proxy Statement stated the following about Defendant

Kirshner:

       Since January 1, 2019, Mr. Kirshner has served as Chairman of the board of
       directors of Tinuiti, Inc. (f/k/a Elite SEM Inc.) (“Tinuiti”), a digital marketing
       agency which he founded in 2004. From its founding until December 2018, Mr.
       Kirshner served as Tinuiti’s Chief Executive Officer. Under his guidance, Tinuiti
       grew to over 500 employees, has more than 800 clients and manages over $1 billion
       in advertising spend. Mr. Kirshner is also the founder of CoffeeForLess.com, Inc.,
       an e-commerce coffee company which he founded in 1998. Mr. Kirshner began his
       career in 2000 as an account executive with 24/7 Media Inc., a digital technology
       company. From 2001 to 2004, he served as an account executive at Send Traffic,
       Inc., a performance focused, interactive marketing firm specializing in full service
       search marketing and pay-per-click management services. Mr. Kirshner served as
       a member of Nutrisystem’s board of directors from October 2018 until the
       Company’s acquisition of Nutrisystem in March 2019. From 2006 to 2016
       Mr. Kirshner served as an adjunct professor at New York University, teaching
       courses on search and digital marketing strategies. He serves on the board of
       directors of several nonprofit organizations, including the Perelman Jewish Day
       School, the Jewish Federation of Greater Philadelphia and the Children’s Hospital
       of Philadelphia Corporate Council. Mr. Kirshner earned his bachelor’s degree in
       Business Administration in 2000 from George Washington University.

       60.     Upon information and belief, Defendant Kirshner is a citizen of Pennsylvania.




                                              - 16 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 17 of 62 PageID #: 17




         Defendant Shapiro

         61.    Defendant Lee A. Shapiro (“Shapiro”) served as a Company director from 2015

until he resigned on May 21, 2020. According to the Company’s 2020 Proxy Statement, as of

March 23, 2020, Defendant Shapiro beneficially owned 40,304 shares of the Company’s common

stock. Given that the price per share of the Company’s common stock at the close of trading on

March 23, 2020 was $4.32, Defendant Shapiro owned approximately $174,113 worth of Tivity

stock.

         62.    For the fiscal year ended December 31, 2019, Defendant Shapiro received $225,008

in compensation from the Company, which consisted of $115,000 in fees earned or paid in cash

and $110,008 in stock awards.

         63.    The Company’s 2019 Proxy Statement stated the following about Defendant

Shapiro:

         Since February 2019, Mr. Shapiro has served as the Chief Financial Officer of
         Livongo, a private mobile health monitoring technology company (“Livongo”).
         Since June 2013, Mr. Shapiro has been a Managing Partner of 7wire Ventures, a
         venture capital firm he co-founded to invest in innovative ideas and entrepreneurs,
         mostly in the areas of consumer-focused healthcare and education technology.
         Previously, from 2002 through December 2012, Mr. Shapiro was President of
         Allscripts Healthcare Solutions, Inc., a publicly traded healthcare information
         technology company (“Allscripts”), and served as a consultant to the Chief
         Executive Officer of Allscripts from January 2013 to June 2013. Prior to joining
         Allscripts, from 1998 to 2000, he was the Chief Operating Officer of Douglas
         Elliman-Beitler, a commercial office management and development company,
         where he directed all business activities throughout the United States. In addition
         to serving on the boards of several privately held companies, Mr. Shapiro currently
         serves on the boards of directors of Medidata Solutions, Inc., a publicly traded
         global provider of cloud-based solutions for life sciences (where he is a member of
         the audit committee and the nominating and corporate governance committee);
         Aptus Health, Inc. (“Aptus”), formerly known as Physicians Interactive Holdings,
         LLC (“PIH”), a wholly-owned subsidiary of Merck & Co., Inc., that is one of the
         largest providers of online resources for healthcare information, medication
         samples and mobile decision support tools to healthcare professionals (where he
         chairs the audit committee and is a member of the compensation committee); and




                                               - 17 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 18 of 62 PageID #: 18




        the American Heart Association. Mr. Shapiro holds a J.D. degree from The
        University of Chicago Law School.

        64.    Upon information and belief, Defendant Shapiro is a citizen of Florida.

        Defendant Georgiou

        65.    Defendant Archelle Georgiou (“Georgiou”) served as a Company director from

2016 until she resigned on May 23, 2019.

        66.    For the fiscal year ended December 31, 2019, Defendant Georgiou received

$39,583 in compensation from the Company, which consisted entirely of fees earned or paid in

cash.

        67.    The Company’s Schedule 14A filed with the SEC on April 13, 2018 (the “2018

Proxy Statement”) stated the following about Defendant Georgiou:

        Dr. Georgiou is the president of Georgiou Consulting, LLC, a healthcare consulting
        firm that she founded in December 2007. Previously, Dr. Georgiou worked for
        UnitedHealth Group Corporation in numerous executive-level positions, including
        National Medical Director, Chief Medical Officer, CEO – Care Management, and
        culminating with her position as Executive Vice President – Strategic Relations,
        Specialized Care Services. Over the course of her career, Dr. Georgiou has made
        numerous media contributions regarding the latest healthcare industry news and
        trends, including as a healthcare expert and media correspondent for a twice weekly
        television segment in Minneapolis-St. Paul, Minnesota. Since March 2014,
        Dr. Georgiou has been an instructor at the University of Minnesota Carlson School
        of Management. From 2011 to 2014, Dr. Georgiou served as Senior Advisor to
        TripleTree, a merchant bank and strategic advisory firm solely focused on
        healthcare, and Chair of Health Executive Roundtable, a healthcare think tank
        focusing on innovative changes in the healthcare industry. From 2010 to 2015, Dr.
        Georgiou served on the Board of Directors of PRGX Global, Inc., a publicly traded
        provider of recovery audit services, where she was the chair of the nominating and
        governance committee. Dr. Georgiou graduated from the Johns Hopkins School of
        Medicine in 1986. She trained and practiced in internal medicine in Northern
        California before transitioning into healthcare administration and policy.

        68.    Upon information and belief, Defendant Georgiou is a citizen of Minnesota.

        Defendant Tully




                                              - 18 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 19 of 62 PageID #: 19




       69.    Defendant Daniel G. Tully (“Tully”) has served as a Company director since

August 7, 2019. He also serves as a member of the Compensation Committee and the Nominating

and Corporate Governance Committee. According to the Company’s 2020 Proxy Statement, as of

March 23, 2020, Defendant Tully beneficially owned 4,557,144 shares of the Company’s common

stock, which constituted 9.41% of the Company’s outstanding shares as of that date. Given that

the price per share of the Company’s common stock at the close of trading on March 23, 2020 was

$4.32, Defendant Tully owned over $19.6 million worth of Tivity stock.

       70.    The Company’s 2020 Proxy Statement stated the following about Defendant Tully:

       Mr. Tully is a co-founder of Altaris Partners, an investment firm, and has served as
       a managing director of Altaris Partners since 2003. During his tenure at Altaris
       Partners, Mr. Tully has served on the boards of directors and audit, compensation
       and compliance committees of a number of healthcare companies, most recently as
       a director of Senior Helpers, a company that provides in-home senior care, and
       CSafe, a company that protects vital life science products from temperature
       excursions during transport. From 1989 to 2002, he held various positions with
       Merrill Lynch, including serving as the firm’s global head of healthcare equity
       capital markets, and as a member of Merrill Lynch’s private equity and investment
       banking groups. Mr. Tully received a B.S. in Economics from the University of
       Pennsylvania, Wharton Undergraduate Program.

       71.    Upon information and belief, Defendant Tully is a citizen of New York.

       Defendant Wills

       72.    Defendant Kevin G. Wills (“Wills”) served as the Chairman of the Board and as a

Company director from 2012 until he resigned on May 21, 2020. According to the Company’s

2020 Proxy Statement, as of March 23, 2020, Defendant Wills beneficially owned 80,169 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on March 23, 2020 was $4.32, Defendant Wills owned approximately

$346,330 worth of Tivity stock.

       73.    For the fiscal year ended December 31, 2019, Defendant Wills received $310,008




                                              - 19 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 20 of 62 PageID #: 20




in compensation from the Company, which consisted of $200,000 in fees earned or paid in cash

and $110,008 in stock awards.

       74.     The Company’s 2019 Proxy Statement stated the following about Defendant Wills:

       Mr. Wills has been Chairman of the Board since November 2015. Mr. Wills has
       served as Chief Financial Officer of Pilot Flying J, the largest operator of travel
       centers in North America, since February 2019. From February 2017 to February
       2019, he was the Chief Financial Officer of Tapestry, Inc. (formerly Coach, Inc.).
       From March 2014 to February 2017, Mr. Wills served as Managing Director and
       Chief Financial Officer of AlixPartners, LLP, a global business advisory firm. From
       May 2007 through November 2013, he served as Executive Vice President and
       Chief Financial Officer of Saks Incorporated (now a part of Hudson’s Bay
       Company), a publicly traded (prior to the fourth quarter of 2013) retailer of fashion
       apparel, shoes, accessories, jewelry, cosmetics and gifts. During his tenure at Saks
       Incorporated, Mr. Wills served as Executive Vice President of
       Finance/Chief Accounting Officer from May 2005 through April 2007, and as
       Executive Vice President of Operations for Parisian, Inc., a retailer, from February
       2003 until April 2005. Prior to that, he was appointed Senior Vice President of
       Planning and Administration for Saks Department Store Group in September 1999,
       Senior Vice President of Strategic Planning in September 1998 and Vice President
       of Financial Reporting for Saks Incorporated in September 1997. Prior to joining
       Saks Incorporated, Mr. Wills served as Vice President and Controller for Tennessee
       Valley Authority (“TVA”), an energy producer. Before joining TVA, Mr. Wills
       served as the Business Assurance Manager for Coopers and Lybrand (currently
       known as PwC), an accounting and financial services firm.

       75.     Upon information and belief, Defendant Wills is a citizen of Tennessee.

               FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       76.     By reason of their positions as officers, directors and/or fiduciaries of Tivity and

because of their ability to control the business and corporate affairs of Tivity, the Individual

Defendants owed Tivity and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage Tivity in a

fair, just, honest, and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of Tivity and its shareholders so as to benefit all shareholders

equally.




                                               - 20 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 21 of 62 PageID #: 21




       77.     Each director and officer of the Company owes to Tivity and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in

the use and preservation of its property and assets and the highest obligations of fair dealing.

       78.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Tivity, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       79.     To discharge their duties, the officers and directors of Tivity were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       80.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Tivity, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the Individual

Defendants were aware or should have been aware posed a risk of serious injury to the Company.

The conduct of the Individual Defendants who were also officers and directors of the Company

has been ratified by the remaining Individual Defendants who collectively comprised Tivity’s

Board at all relevant times.

       81.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of




                                                - 21 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 22 of 62 PageID #: 22




inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management, earnings,

internal controls, and present and future business prospects, so that the market price of the

Company’s common stock would be based upon truthful and accurate information.

       82.     To discharge their duties, the officers and directors of Tivity were required to

exercise reasonable and prudent supervision over the management, policies, practices, and internal

controls of the Company. By virtue of such duties, the officers and directors of Tivity were required

to, among other things:

       (a)     ensure that the Company was operated in a diligent, honest, and prudent manner in

       accordance with the laws and regulations of Delaware, Tennessee, and the United States,

       and pursuant to Tivity’s own Code of Business Conduct (the “Code of Conduct”);

       (b)     conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid wasting

       the Company’s assets, and to maximize the value of the Company’s stock;

       (c)     remain informed as to how Tivity conducted its operations, and, upon receipt of

       notice or information of imprudent or unsound conditions or practices, to make reasonable

       inquiry in connection therewith, and to take steps to correct such conditions or practices;

       (d)     establish and maintain systematic and accurate records and reports of the business

       and internal affairs of Tivity and procedures for the reporting of the business and internal

       affairs to the Board and to periodically investigate, or cause independent investigation to

       be made of, said reports and records;

       (e)     maintain and implement an adequate and functioning system of internal legal,

       financial, and management controls, such that Tivity’s operations would comply with all




                                               - 22 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 23 of 62 PageID #: 23




       laws and Tivity’s financial statements and regulatory filings filed with the SEC and

       disseminated to the public and the Company’s shareholders would be accurate;

       (f)     exercise reasonable control and supervision over the public statements made by the

       Company’s officers and employees and any other reports or information that the Company

       was required by law to disseminate;

       (g)     refrain from unduly benefiting themselves and other Company insiders at the

       expense of the Company;

       (h)     examine and evaluate any reports of examinations, audits, or other financial

       information concerning the financial affairs of the Company and to make full and accurate

       disclosure of all material facts concerning, inter alia, each of the subjects and duties set

       forth above; and

       (i)     conduct the affairs of the Company in an efficient, business-like manner so as to

       make it possible to provide the highest quality performance of its business, to avoid wasting

       the Company’s assets, and to maximize the value of the Company’s stock.

       83.     Each of the Individual Defendants further owed to Tivity and the shareholders the

duty of loyalty requiring that each favor Tivity’s interest and that of its shareholders over their

own while conducting the affairs of the Company and refrain from using their position, influence

or knowledge of the affairs of the Company to gain personal advantage.

       84.     At all times relevant hereto, the Individual Defendants were the agents of each other

and of Tivity and were at all times acting within the course and scope of such agency.

       85.     Because of their advisory, executive, managerial, and directorial positions with

Tivity, each of the Individual Defendants had access to adverse, non-public information about the

Company.




                                              - 23 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 24 of 62 PageID #: 24




       86.     The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Tivity.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       87.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and/or assisted each other in breaching their respective duties.

       88.     The purpose and effect of the conspiracy, common enterprise, and/or common

course of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, gross mismanagement, abuse of control, and violations of Sections 14(a), 10(b), and 20(a)

of the Exchange Act; (ii) to conceal adverse information concerning the Company’s operations,

financial condition, future business prospects, and internal controls; and (iii) to artificially inflate

the Company’s stock price.

       89.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company purposefully, recklessly, or negligently

to conceal material facts, fail to correct such misrepresentations, and violate applicable laws.

Because the actions described herein occurred under the authority of the Board, each of the

Individual Defendants who are directors of Tivity was a direct, necessary, and substantial

participant in the conspiracy, common enterprise, and/or common course of conduct complained

of herein.




                                                 - 24 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 25 of 62 PageID #: 25




       90.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, substantially assisted the

accomplishment of that wrongdoing, and was or should have been aware of his or her overall

contribution to and furtherance of the wrongdoing.

       91.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Tivity, and was at all times acting within the course

and scope of such agency.

                               TIVITY’S CODE OF CONDUCT

       92.     Tivity’s Code of Conduct provides that “[t]he Code applies to all colleagues and to

each Director on our Board of Directors.”

       93.     In a section titled, “Accuracy of our Books and Records,” the Code of Conduct

states the following:

       Federal law requires that the Company maintain adequate controls to assure that
       the information set forth in books and records is accurate, timely and complete,
       including financial records, expense reports, time-worked reports, customer and
       vendor contracts, and personnel-related documents completed by colleagues.

       The deliberate falsification of Company contracts, reports or records is a serious
       and direct violation of the Code and may be a violation of law.

       Falsification of records consists of altering, fabricating, falsifying, forging or
       deliberately omitting any part of a document, contract or record for the purpose of
       gaining an advantage, or misrepresenting the value of the document, contract, or
       record.

       Colleagues must ensure that all disclosures in our periodic reports and submissions
       filed with the Securities and Exchange Commission (“SEC”) and other public
       communications are full, fair, accurate, timely, and understandable.

       Colleagues responsible for recording transactions or events into the Company’s



                                               - 25 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 26 of 62 PageID #: 26




        records may not intentionally delay them, or intentionally record incorrect,
        incomplete or misleading information about any transaction or event. Other
        colleagues who are not responsible for recording transactions or events must ensure
        that all information submitted for recording is timely, accurate, and complete.

        94.    In a section titled, “Financial Controls,” the Code of Conduct provides that “[e]very

colleague is responsible for creating and complying with the Company’s internal controls for

financial reporting.”

        95.    In a section titled, “Fair Dealing,” the Code of Conduct states the following:

        We place great value on partnerships with our customers, suppliers, members, and
        their families, and require that each of these constituencies be treated with fairness
        and integrity. This means not providing any customer or supplier an unfair
        advantage over another, or making false or misleading statements about our
        products or services to secure a business relationship. We insist on this same level
        of integrity in all dealings with our competitors.

        96.    In violation of the Code of Conduct, the Individual Defendants conducted little, if

any, oversight of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, abuse of

control, gross mismanagement, waste of corporate assets, and violations of the Exchange Act. Also

in violation of the Code of Conduct, the Individual Defendants failed to maintain the accuracy of

Company records and reports, comply with laws and regulations, conduct business in an honest

and ethical manner, and properly report violations of the Code of Conduct.

                        INDIVIDUAL DEFENDANTS’ MISCONDUCT

        Background

        97.    Tivity is a Tennessee-based provider of fitness, nutrition, and various social

connections solutions through its Nutrition and Healthcare segments. The Company was founded

in 1981 under the name “Healthways, Inc.,” and rebranded itself as Tivity Health, Inc. in January

2017.


                                                - 26 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 27 of 62 PageID #: 27




       98.      In early December 2018, the Company announced its intention to acquire

Nutrisystem, a healthcare company offering various weight loss products and related services.

Specifically, in a press release issued on December 10, 2018 titled “Tivity Health to Acquire

Nutrisystem for $1.3 Billion in Cash and Stock,” the Company stated the following:

       -     Combination and increased scale will create unique new value proposition for
             shareholders, health plans, fitness partners, members and consumers -
             supporting healthier lifestyles and lowering medical costs
       -     With the addition of Nutrisystem, Tivity Health will deliver a unique "calories
             in and calories out" solution
       -     Expect double digit accretion to Tivity Health's adjusted EPS in 2020 and
             beyond
       -     Significant potential for value creation with expected annual cost synergies of
             ~$30-35 million
       -     New business model with projected substantial cash flow to de-lever the
             balance sheet

       NASHVILLE, Tenn. and FORT WASHINGTON, Pa., Dec. 10, 2018
       /PRNewswire/ -- Tivity Health, Inc. (Nasdaq: TVTY), a leading provider of fitness
       and health improvement programs, and Nutrisystem, Inc. (Nasdaq: NTRI), a
       leading provider of weight management products and services, today announced
       that they have entered into a definitive agreement under which Tivity Health will
       acquire all of the outstanding shares of Nutrisystem for a combination of cash and
       stock. Under the terms of the agreement, which has been unanimously approved by
       the Boards of Directors of both companies, Nutrisystem shareholders will receive
       $38.75 per share in cash and 0.2141 Tivity Health shares for each share of
       Nutrisystem common stock. The transaction values Nutrisystem at an enterprise
       value of $1.3 billion and an equity value of $1.4 billion, or approximately $47.00
       per share. The implied stock consideration of $8.25 per Nutrisystem share is based
       on the volume-weighted average price of Tivity Health's stock for the 10 days ended
       December 3, 2018. The implied transaction consideration of $47.00 per share
       represents a 30% premium based on the volume-weighted average price for
       Nutrisystem over the last five trading days.

       The combined company will be unique in offering, at scale, an integrated portfolio
       of fitness, nutrition and social engagement solutions to support overall health and
       wellness. Through this expanded portfolio, Tivity Health will be better positioned
       to address weight management – a major factor contributing to many chronic
       diseases. The diversification of Tivity Health's portfolio and increased scale will
       benefit all the company's stakeholders – including health plans, fitness partners,
       members and consumers – as these offerings support healthier lifestyles and can
       lower medical costs. Tens of millions of Americans are currently eligible for Tivity
       Health's     SilverSneakers®,      Prime® Fitness,    WholeHealth      Living™and



                                               - 27 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 28 of 62 PageID #: 28




       flip50™ programs, and millions of people have lost weight with Nutrisystem's
       products, including Nutrisystem®, South Beach Diet® and DNA BodyBlueprint™.

       This transaction will also create meaningful value for Tivity Health's shareholders
       through the addition of a new independent revenue stream, cost and revenue
       synergies, and significant potential growth opportunities. The combination of
       Tivity Health's and Nutrisystem's highly trusted brands and strong marketing and
       data analytics expertise will allow the combined company to increase awareness
       and member enrollment and engagement across all consumer audiences. The
       acquisition of Nutrisystem will further elevate Tivity Health as a leading health and
       wellness company offering comprehensive fitness, nutrition and social engagement
       solutions.

       99.     Analysts were quick to question the Individual Defendants’ positive

characterization of the Company’s planned Nutrisystem acquisition. For instance, on December

10, 2018, Oppenheimer issued a report commenting on the acquisition, stating, among other things,

that the acquisition “complicates an otherwise clean story that was focused on senior health and

living,” and that “investors are taking the ‘sell first and ask questions later’ approach as the deal

takes away near-term upside in favor of long-term potential.” Yet, the Oppenheimer report

indicated that “we believe management’s credibility affords them the opportunity to prove their

bet will pay off.” Also on December 10, 2018, Jefferies issued a report stating that the acquisition

of Nutrisystem, which had been experiencing a growth slowdown, could unnecessarily complicate

the Company’s business model.

       100.    The Company completed its acquisition of Nutrisystem on March 8, 2019. In

connection with the acquisition, the Company paid approximately $1.3 billion in cash and stock.

       101.    Following the acquisition, investor analysts continued to point to certain drawbacks

regarding the acquisition, and its impact on the Company’s prospects. On August 8, 2019,

Barrington Research issued a report stating, “[t]he material balance sheet leverage (over $1 billion)

that was taken on to do this deal given the recent disappointing operational results at Nutrisystem

. . . made this deal a bit of a head-scratcher right out of the gate.” Similarly, on June 25, 2019,



                                               - 28 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 29 of 62 PageID #: 29




William Blair issued a report claiming that the acquisition was “the main culprit that drove the

elimination of roughly half of the company’s market capitalization over the past six months.”

       Materially False and Misleading Statements

       March 8, 2019 Press Release

       102.    On March 8, 2019, the Company issued a press release announcing the completion

of Tivity’s acquisition of Nutrisystem. The press release stated the following, in relevant part:

        NASHVILLE, Tenn., March 8, 2019 /PRNewswire/ -- Tivity Health®, Inc.
       (Nasdaq: TVTY), a leading provider of fitness and health improvement programs,
       today announced that it has completed its previously announced acquisition of
       Nutrisystem, Inc., a leading provider of weight management products and services,
       for approximately $1.3 billion in cash and stock. With this acquisition, Tivity
       Health will be unique in offering, at scale, an integrated portfolio of fitness,
       nutrition and social engagement solutions to support overall health and wellness.

                                               ***

       Tivity Health believes this powerful Calories In+Calories Outcombination will
       offer a holistic approach to addressing critical health needs, lowering healthcare
       costs, and creating additional value for shareholders, health plans, fitness partners,
       members and consumers. The combined company will have a footprint of more
       than 75 million members eligible for Tivity Health's SilverSneakers®,
       Prime® Fitness, WholeHealth Living™ and flip50™ programs and millions of
       consumers for Nutrisystem's Nutrisystem®, South Beach Diet®, and DNA Body
       Blueprint™ products, creating multiple opportunities to increase engagement across
       all brands.

       "We welcome Nutrisystem's powerful brands and talented team to the Tivity Health
       family. Both Nutrisystem and Tivity Health have successful track records
       improving health, both in the lives of consumers and health plan members, as well
       as in the communities where we do business. That experience, coupled with our
       shared commitment to our varied stakeholders, will power successful execution on
       the many opportunities that lie ahead," said Donato Tramuto, Tivity Health's Chief
       Executive Officer. "Since announcing the transaction, we have received
       overwhelmingly supportive feedback from our health plan customers, members and
       fitness partners about their interest in the broad array of offerings of our combined
       company. Our integrated approach – which addresses many of the social
       determinants of health fundamental to wellness – includes fitness, nutrition and
       social isolation, and represents a powerful offering to support healthier lifestyles,
       combat chronic conditions and lower medical costs. Tivity Health is now a
       formidable player in where the market is going – moving away from merely 'sick
       care' toward fully addressing healthcare."


                                               - 29 -
    Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 30 of 62 PageID #: 30




        April 12, 2019 Proxy Statement

        103.   On April 12, 2019, the Company filed its 2019 Proxy Statement with the SEC.

Defendants Tramuto, Zier, Finley, Greczyn, Hudson, Jacob, Karro, Keckley, Kirshner, Shapiro,

and Wills solicited the 2019 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act,

which contained material misstatements and omissions.2

        104.   With respect to the Company’s Code of Conduct, the 2019 Proxy Statement stated

that “[o]ur Code of Business Conduct applies to all employees (including officers) and non-

employee directors,” and provided that the Code of Conduct’s purpose is “to provide written

standards that are reasonably designed to promote: honest and ethical conduct; full, fair, accurate,

timely and understandable disclosure in reports and documents we file with the Commission and

other public communications we make.”

        105.   The 2019 Proxy Statement also called for shareholder approval of the Company’s

Second Amended and Restated 2014 Stock Incentive Plan (the “2014 Stock Incentive Plan”),

which would authorize the Company to, among other things, (1) reserve an additional 2 million

shares of Company stock to be issued to the Company’s officers and directors in connection with

performance-based awards; and (2) increase the maximum amount of cash-based performance

awards that may be awarded to officers and directors in a given 12-month period to $5 million.

        106.   The 2019 Proxy Statement was false and misleading because the Code of Conduct

was not followed, as evidenced by the numerous false and misleading statements alleged herein,

and the Individual Defendants’ failures to report violations of the Code of Conduct.


2
 Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are
based solely on negligence; they are not based on any allegation of reckless or knowing conduct
by or on behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud.
Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to
any allegation of fraud, scienter, or recklessness with regard to these allegations and related claims.


                                                - 30 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 31 of 62 PageID #: 31




       107.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) Tivity’s

integration of Nutrisystem into the Company’s Nutrition segment was not proceeding as well as

the Individual Defendants purported, and consequently, the Nutrition segment was facing serious

operational challenges; (2) the foregoing issues would predictably have a substantial negative

impact on the Company’s financial results and overall prospects; and (3) the Company failed to

maintain internal controls. As a result of the foregoing, the Company’s public statements were

materially false and misleading at all relevant times.

       108.    As a result of the material misstatements and omissions contained in the 2019 Proxy

Statement, Company shareholders approved the 2014 Stock Incentive Plan.

       May 8, 2019 Press Release

       109.    On May 8, 2019, the Company issued a press release disclosing its financial results

for the fiscal quarter ended March 31, 2019 (the “1Q19 Press Release”). The 1Q19 Press Release

quoted Defendant Tramuto, who described the Company’s integration of Nutrisystem as follows:

       "I am pleased with Tivity Health's first quarter financial results. Additionally, the
       combination of our first-ever SilverSneakers® national television advertising
       campaign, coupled with our digital strategy, contributed to an increase in total
       visits. We also saw increased subscriptions in Prime® Fitness," said Donato
       Tramuto, Tivity Health's Chief Executive Officer. "We closed our acquisition of
       Nutrisystem on March 8, 2019 and the Nutrition segment benefited from strong
       adjusted EBITDA, due to better than expected March program starts and timing
       of marketing spend. As a result of the successful media and digital strategy in
       the first quarter, we plan to leverage Nutrisystem's media and marketing
       expertise to further increase enrollment and engagement in SilverSneakers and
       Prime Fitness."

       Tramuto continued, "We are pleased that Medicare Advantage plans will soon be
       able to provide coverage for a wider variety of benefits that are not primarily health-
       related as CMS adds coverage for social determinants of health. As Dr. William
       Shrank, Chief Medical Officer of Humana, Inc., has stated, "Addressing food
       insecurity, social isolation and loneliness is at the heart of our Bold Goal
       initiative. To improve the health of the communities we serve, we need partners
       like Tivity Health who share our commitment to improve overall health with
       solutions that address social determinants."



                                               - 31 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 32 of 62 PageID #: 32




(Emphasis added.)

       110.    The 1Q19 Press Release also stated the following regarding the Company’s

Nutrition segment:

       Nutrition Segment – Revenue was $57.6 million, and Adjusted EBITDA was $13.3
       million for the 24-day period March 8, 2019 through March 31, 2019.

       "Our integration efforts are going well and we are on track to deliver the $9
       million to $12 million of cost synergies for 2019 as previously discussed," said
       Adam Holland, Tivity Health's Chief Financial Officer.

(Emphasis added.)

       May 9, 2019 Form 10-Q

       111.    On May 9, 2019, the Company filed its quarterly report on Form 10-Q for the fiscal

quarter ended March 31, 2019 with the SEC (the “1Q19 10-Q”). The 1Q19 10-Q was signed by

Defendant Holland, and contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under

the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Tramuto

and Holland attesting to the accuracy of the financial statements contained therein, the disclosure

of any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       112.    The 1Q19 10-Q stated the following regarding the Nutrisystem acquisition:

       On December 9, 2018, we entered into an Agreement and Plan of Merger (the
       “Merger Agreement”) with Nutrisystem, a provider of weight management
       products and services, and Sweet Acquisition, Inc., a wholly-owned subsidiary of
       Tivity Health (“Merger Sub”). The Merger Agreement provided that Merger Sub
       would merge with and into Nutrisystem, with Nutrisystem surviving as a wholly-
       owned subsidiary of Tivity Health (the “Merger”). The Merger was completed on
       March 8, 2019 (“Closing”). At Closing, except for certain excluded shares, each
       share of Nutrisystem common stock outstanding immediately prior to Closing was
       converted into the right to receive $38.75 in cash, without interest, and 0.2141 of a
       share of Tivity Health Common Stock (“Exchange Ratio”) (with cash payable in
       lieu of any fractional shares). Nutrisystem shares excluded from the conversion
       were those shares held by Nutrisystem as treasury stock and shares with respect to



                                              - 32 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 33 of 62 PageID #: 33




       which appraisal rights have been properly exercised in accordance with the General
       Corporation Law of the State of Delaware.

       The acquisition of Nutrisystem enables us to offer, at scale, an integrated
       portfolio of fitness, nutrition and social engagement solutions to support overall
       health and wellness and to address weight management, chronic conditions, and
       social isolation. The fair value of consideration transferred at Closing was
       $1.3 billion (“Merger Consideration”), which includes cash consideration, the fair
       value of the stock consideration, and the fair value of the consideration for
       Nutrisystem equity awards assumed by Tivity Health that related to pre-
       combination services.

(Emphasis added.)

       113.   The 1Q19 10-Q also stated the following regarding the Company’s internal

controls:

       The Company's principal executive officer and principal financial officer have
       reviewed and evaluated the effectiveness of the Company's disclosure controls and
       procedures (as defined in Rule 13a-15(e) and 15d-15(e) promulgated under the
       Exchange Act) as of March 31, 2019. Based on that evaluation, the principal
       executive officer and principal financial officer have concluded that the
       Company's disclosure controls and procedures are effective. They are designed
       to ensure that information required to be disclosed by the Company in the reports
       that it files or submits under the Exchange Act is recorded, processed, summarized,
       and reported within the time periods specified in the U.S. Securities and Exchange
       Commission’s rules and forms and to ensure that information required to be
       disclosed by the Company in the reports that it files or submits under the Exchange
       Act is accumulated and communicated to the Company's management, including
       the principal executive officer and principal financial officer, to allow timely
       decisions regarding required disclosure.

                                               ***

       Beginning January 1, 2019, we adopted ASC 842, “Leases.” We implemented
       changes to our processes and the related control activities related to lease
       accounting. As a result of the acquisition of Nutrisystem on March 8, 2019, we
       have implemented internal controls over financial reporting to include
       consolidation of Nutrisystem. Nutrisystem utilizes separate information and
       accounting systems and processes. We are in the process of reviewing and
       evaluating the design and operating effectiveness of internal control over financial
       reporting relating to Nutrisystem’s operations, and, as a result, certain controls may
       be changed.

       Except as disclosed above, there were no changes in the Company's internal
       controls over financial reporting during the three months ended March 31, 2019


                                               - 33 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 34 of 62 PageID #: 34




       that have materially affected, or are reasonably likely to materially affect, the
       Company's internal control over financial reporting.

(Emphasis added.)

       114.    Over the next several days, a number of investor analysts issued positive reports on

the Company and its integration of Nutrisystem. For instance, on May 8, 2019, both Cantor

Fitzgerald and William Blair issued reports claiming that the Company’s Nutrisystem integration

was “off to a good start,” with the Cantor Fitzgerald report raising its price target for Tivity.

Additionally, on May 9, 2019, SunTrust Robinson Humphrey issued a report stating that Tivity

had enjoyed a “solid start” to the year, with solid first quarter results in both its Healthcare and

Nutrition segments.

       August 8, 2019 Form 10-Q

       115.    On August 8, 2019, the Company filed its quarterly report on Form 10-Q for the

fiscal quarter ended June 30, 2019 with the SEC (the “2Q19 10-Q”). The 2Q19 10-Q was signed

by Defendant Holland, and contained SOX certifications signed by Defendants Tramuto and

Holland attesting to the accuracy of the financial statements contained therein, the disclosure of

any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

       116.    The 2Q19 10-Q made substantially similar representations regarding the

Nutrisystem acquisition as the 1Q19 10-Q, stating the following:

       On December 9, 2018, we entered into an Agreement and Plan of Merger (the
       “Merger Agreement”) with Nutrisystem, a provider of weight management
       products and services, and Sweet Acquisition, Inc., a wholly-owned subsidiary of
       Tivity Health (“Merger Sub”). The Merger Agreement provided that Merger Sub
       would merge with and into Nutrisystem, with Nutrisystem surviving as a wholly-
       owned subsidiary of Tivity Health (the “Merger”). The Merger was completed
       on March 8, 2019 (“Closing”). At Closing, except for certain excluded shares,
       each share of Nutrisystem common stock outstanding immediately prior to Closing
       was converted into the right to receive $38.75 in cash, without interest,



                                               - 34 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 35 of 62 PageID #: 35




       and 0.2141 of a share of Tivity Health Common Stock (“Exchange Ratio”) (with
       cash payable in lieu of any fractional shares). Nutrisystem shares excluded from
       the conversion were those shares held by Nutrisystem as treasury stock and shares
       with respect to which appraisal rights have been properly exercised in accordance
       with the General Corporation Law of the State of Delaware.

       The acquisition of Nutrisystem enables us to offer, at scale, an integrated
       portfolio of fitness, nutrition and social engagement solutions to support a
       healthy lifestyle and to address weight management, chronic conditions, and
       social determinants of health. The fair value of consideration transferred at
       Closing was $1.3 billion (“Merger Consideration”), which includes cash
       consideration, the fair value of the stock consideration, and the fair value of the
       consideration for Nutrisystem equity awards assumed by Tivity Health that related
       to pre-combination services.

(Emphasis added.)

       117.   The 2Q19 10-Q also stated the following regarding the Company’s internal

controls:

       The Company's principal executive officer and principal financial officer have
       reviewed and evaluated the effectiveness of the Company's disclosure controls and
       procedures (as defined in Rule 13a-15(e) and 15d-15(e) promulgated under the
       Exchange Act) as of June 30, 2019. Based on that evaluation, the principal
       executive officer and principal financial officer have concluded that the
       Company's disclosure controls and procedures are effective. They are designed
       to ensure that information required to be disclosed by the Company in the reports
       that it files or submits under the Exchange Act is recorded, processed, summarized,
       and reported within the time periods specified in the U.S. Securities and Exchange
       Commission’s rules and forms and to ensure that information required to be
       disclosed by the Company in the reports that it files or submits under the Exchange
       Act is accumulated and communicated to the Company's management, including
       the principal executive officer and principal financial officer, to allow timely
       decisions regarding required disclosure.

                                             ***

       There were no changes in the Company's internal controls over financial
       reporting during the three months ended June 30, 2019 that have materially
       affected, or are reasonably likely to materially affect, the Company's internal
       control over financial reporting.

(Emphasis added.)

       November 12, 2019 Form 10-Q



                                             - 35 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 36 of 62 PageID #: 36




       118.    On November 12, 2019, the Company filed its quarterly report on Form 10-Q for

the fiscal quarter ended September 30, 2019 with the SEC (the “3Q19 10-Q”). The 3Q19 10-Q

was signed by Defendant Holland, and contained SOX certifications signed by Defendants

Tramuto and Holland attesting to the accuracy of the financial statements contained therein, the

disclosure of any material changes to the Company’s internal controls, and the disclosure of any

fraud committed by the Company, its officers, or its directors.

       119.    The 3Q19 10-Q made substantially the same representations regarding the

Nutrisystem acquisition as the 1Q19 and 2Q19 10-Qs, stating the following:

       On December 9, 2018, we entered into an Agreement and Plan of Merger (the
       “Merger Agreement”) with Nutrisystem, a provider of weight management
       products and services, and Sweet Acquisition, Inc., a wholly-owned subsidiary of
       Tivity Health (“Merger Sub”). The Merger Agreement provided that Merger Sub
       would merge with and into Nutrisystem, with Nutrisystem surviving as a wholly-
       owned subsidiary of Tivity Health (the “Merger”). The Merger was completed
       on March 8, 2019 (“Closing”). At Closing, except for certain excluded shares,
       each share of Nutrisystem common stock outstanding immediately prior to Closing
       was converted into the right to receive $38.75 in cash, without interest,
       and 0.2141 of a share of Tivity Health Common Stock (“Exchange Ratio”) (with
       cash payable in lieu of any fractional shares). Nutrisystem shares excluded from
       the conversion were those shares held by Nutrisystem as treasury stock and shares
       with respect to which appraisal rights have been properly exercised in accordance
       with the General Corporation Law of the State of Delaware.

       We believe that the acquisition of Nutrisystem will enable us to offer, at scale, an
       integrated portfolio of fitness, nutrition and social engagement solutions to
       support a healthy lifestyle and to address weight management, chronic
       conditions, and social determinants of health. The fair value of consideration
       transferred at Closing was $1.3 billion (“Merger Consideration”), which includes
       cash consideration, the fair value of the stock consideration, and the fair value of
       the consideration for Nutrisystem equity awards assumed by Tivity Health that
       related to pre-combination services.

(Emphasis added.)

       120.    The 3Q19 10-Q also stated the following regarding the Company’s internal

controls:




                                              - 36 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 37 of 62 PageID #: 37




       he Company's principal executive officer and principal financial officer have
       reviewed and evaluated the effectiveness of the Company's disclosure controls and
       procedures (as defined in Rule 13a-15(e) and 15d-15(e) promulgated under the
       Exchange Act) as of September 30, 2019. Based on that evaluation, the principal
       executive officer and principal financial officer have concluded that the
       Company's disclosure controls and procedures are effective. They are designed
       to ensure that information required to be disclosed by the Company in the reports
       that it files or submits under the Exchange Act is recorded, processed, summarized,
       and reported within the time periods specified in the U.S. Securities and Exchange
       Commission’s rules and forms and to ensure that information required to be
       disclosed by the Company in the reports that it files or submits under the Exchange
       Act is accumulated and communicated to the Company's management, including
       the principal executive officer and principal financial officer, to allow timely
       decisions regarding required disclosure.

                                                ***

       There were no changes in the Company's internal controls over financial
       reporting during the three months ended September 30, 2019 that have materially
       affected, or are reasonably likely to materially affect, the Company's internal
       control over financial reporting.

(Emphasis added.)

       121.    The statements referenced in ¶¶ 102, 109–113, and 115–120 herein were materially

false and misleading and failed to disclose material facts necessary to make the statements made

not false and misleading. Specifically, the Individual Defendants failed to disclose, inter alia, that:

(1) Tivity’s integration of Nutrisystem into the Company’s Nutrition segment was not proceeding

as well as the Individual Defendants purported, and consequently, the Nutrition segment was

facing serious operational challenges; (2) the foregoing issues would predictably have a substantial

negative impact on the Company’s financial results and overall prospects; and (3) the Company

failed to maintain internal controls. As a result of the foregoing, the Company’s public statements

were materially false and misleading at all relevant times.

       The Truth Emerges

       122.    After the close of trading on February 19, 2020, the Company issued a press release

disclosing its financial results for the fiscal quarter and full year ended December 31, 2019. The


                                                - 37 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 38 of 62 PageID #: 38




press release disclosed a disappointing performance from the Company’s Nutrition segment during

2019, which contributed to a net loss of $323.1 million for the quarter, stating the following:

       "Our fourth quarter and fiscal year results in our Healthcare segment reflect the
       inherent strength of our flagship brands SilverSneakers® and Prime® Fitness. We
       expect the Healthcare segment's total revenue to grow at a rate of eight to ten
       percent in 2020," said Bob Greczyn, Tivity Health's Interim Chief Executive
       Officer.

       "And while the Nutrition segment had a disappointing end to 2019, it remains
       profitable, and we believe it will continue to generate significant cash flow.
       Management and our Board of Directors are committed to making the right
       investments for this business with a focus on innovation, execution, and new
       advertising strategies to return the business to growth."

                                               ***

       Net loss in the fourth quarter of $(323.1) million included a non-cash impairment
       charge of $(377.1) million in the Nutrition segment. In connection with its annual
       impairment test, the Company concluded that the fair values of both goodwill and
       the Nutrisystem tradename were below their carrying amounts.

       123.    That same day, the Company announced that effective immediately, Defendant

Tramuto would be resigning from his positions with the Company, with Defendant Greczyn

assuming the role of interim CEO.

       124.    Later that same day, the Company held a conference call to discuss its financial

results with investors and analysts. During the call, Defendant Greczyn revealed that the

Company’s Nutrition segment had “not worked out as well as planned” since the Company

acquired Nutrisystem, stating the following, in relevant part:

       Our Healthcare business remained strong, is performing well and is profitable. That
       business has a strong leadership team and generate significant free cash flow. As
       Adam will discuss, we expect increased top line growth in 2020. Admittedly, the
       Nutrition business has not worked out as well as planned since the completion of
       the acquisition in March of 2019. We have made some good progress in the past
       10 months, particularly in our approach to digital marketing, and we're seeing some
       promising results in certain key growth metrics for our Nutrisystem brand. We
       believe there are areas where we can improve our operational execution and
       although performing well below its potential, the Nutrition business unit remains
       profitable and generates free cash flow.


                                               - 38 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 39 of 62 PageID #: 39




(Emphasis added.)

       125.    Defendant Holland also commented on the performance of the Company’s

Nutrition segment as follows:

       Turning now to the Q4 results of Nutrition segment. Fourth quarter nutrition
       revenues came in at $113.7 million, a 12.2% decrease compared to the same quarter
       last year. This decline was primarily driven by a decrease in the DTC business,
       which includes both the Nutrisystem and South Beach Diet brands.

                                              ***

       In addition, we recorded a noncash impairment charge of $240 million to lower
       the carrying amount of the Nutrisystem trade name.

(Emphasis added.)

       126.    During the call, the following exchange took place between Defendant Wills and

an analyst on the subject of Nutrisystem’s performance:

       [Analyst]: And then a little bit broader question. With Donato, his termination,
       obviously, reflecting disappointment with the transaction and subsequent results.
       Has the Board opened any strategic alternatives for Nutrisystems? Or is it it's still
       kind of all systems go with integrating that and running it as a combined entity?

       [Defendant Wills]: Ryan, this is Kevin. I'll take that question. The Board remains
       committed to our strategy. As indicated in our prepared remarks, we have been
       disappointed with the Nutrisystem performance. We believe there are a number
       of reasons for that to include increased competition, some operational missteps,
       lack of innovation, all of which we believe we can correct and move forward and
       get fixed. So we remain committed to put in these two brands together and moving
       forward. Obviously, our profitability has decreased over the last couple of years,
       but we see no reason why we can't return to levels that we were previously at.

(Emphasis added.)

       127.    On this news, the price of the Company’s stock plunged from $22.93 per share at

the close of trading on February 19, 2020, to $12.50 per share at the close of trading on February

20, 2020, representing a loss in value of over 45%.




                                              - 39 -
    Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 40 of 62 PageID #: 40




        128.    Subsequently, on February 19, 2020, Credit Suisse issued a report commenting on

the dismal performance of Tivity’s Nutrition segment as follows, in relevant part:

        Challenges in Nutrition Segment Continue as 4Q Misses Expectations; Leadership
        Transitions Announced. Tivity reported 4Q19 adjusted EPS of $0.40, $0.16/$0.15
        below CSe/Cons. 4Q19 revs were $272.8 mln, $0.6/$2.2 mln below CSe/Cons,
        while adjusted EBITDA of $55.5 mln was $8.8/$8.5 mln below CSe/Cons. The
        miss on adjusted EBITDA was primarily driven by the Nutrition segment as the
        Healthcare segment came in slightly better than our expectations.

                                              ***

        Nutrition segment revenue was $113.7 mln, down 12.2% Y/Y (on a comparable
        basis) and $5.6/$6.3 mln below CSe/Cons. The Y/Y decline was primarily driven
        by a decrease in the DTC business, which includes both the Nutrisystem and South
        Beach Diet brands.

                                          Repurchases

        129.    During the period in which the Company made false and misleading statements

and/or omissions, the Individual Defendants caused the Company to initiate repurchases of its

common stock that substantially damaged the Company. In total, the Company spent an aggregate

amount of over $1.41 million to repurchase approximately 78,258 shares3 of its own common stock

at artificially inflated prices.

        130.    According to the 2Q19 10-Q, during June 2019, the Company purchased 9,454

shares of its common stock for approximately $180,855, at an average price of $19.13 per share.

        131.    As the Company’s stock was actually worth only $12.50 per share, the price at

closing on February 20, 2020, the Company overpaid by approximately $62,680 for repurchases

of its own stock during June 2019.




3
 According to the Company, these shares include “shares attributable to the withholding of shares
by Tivity Health to satisfy the payment of tax obligations related to the vesting of restricted
shares.”


                                              - 40 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 41 of 62 PageID #: 41




       132.   According to the 3Q19 10-Q, during July 2019, the Company purchased 1,108

shares of its common stock for approximately $18,503, at an average price of $16.70 per share.

       133.   As the Company’s stock was actually worth only $12.50 per share, the price at

closing on February 20, 2020, the Company overpaid by approximately $4,653 for repurchases of

its own stock during July 2019.

       134.   According to the 3Q19 10-Q, during August 2019, the Company purchased 2,167

shares of its common stock for approximately $37,510, at an average price of $17.31 per share.

       135.   As the Company’s stock was actually worth only $12.50 per share, the price at

closing on February 20, 2020, the Company overpaid by approximately $10,423 for repurchases

of its own stock during August 2019.

       136.   According to the Company’s annual report on Form 10-K for the fiscal year ended

December 31, 2019 (the “2019 10-K”), during October 2019, the Company purchased 36,902

shares of its common stock for approximately $586,741, at an average price of $15.90 per share.

       137.   As the Company’s stock was actually worth only $12.50 per share, the price at

closing on February 20, 2020, the Company overpaid by approximately $125,466 for repurchases

of its own stock during October 2019.

       138.   According to the 2019 10-K, during December 2019, the Company purchased 265

shares of its common stock for approximately $5,954, at an average price of $22.47 per share.

       139.   As the Company’s stock was actually worth only $12.50 per share, the price at

closing on February 20, 2020, the Company overpaid by approximately $2,642 for repurchases of

its own stock during December 2019.




                                             - 41 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 42 of 62 PageID #: 42




       140.    According to the Company’s quarterly report on Form 10-Q for the fiscal quarter

ended March 31, 2020 (the “1Q20 10-Q”), during January 2020, the Company purchased 28,232

shares of its common stock for approximately $579,038, at an average price of $20.51 per share.

       141.    As the Company’s stock was actually worth only $12.50 per share, the price at

closing on February 20, 2020, the Company overpaid by approximately $226,138 for repurchases

of its own stock during January 2020.

       142.    According to the 1Q20 10-Q, during February 2020, the Company purchased 130

shares of its common stock for approximately $2,917, at an average price of $22.44 per share.

       143.    As the Company’s stock was actually worth only $12.50 per share, the price at

closing on February 20, 2020, the Company overpaid by approximately $1,292 for repurchases of

its own stock during February 2020.

       144.    Thus, in total, during the Relevant Period, the Company overpaid for repurchases

of its own stock by approximately $433,293.

                                    DAMAGES TO TIVITY

       145.    As a direct and proximate result of the Individual Defendants’ conduct, Tivity will

lose and expend many millions of dollars.

       146.    Such losses include the Company’s overpayment by approximately $433,293 for

repurchases of its own stock during the period when the Company’s stock price was artificially

inflated due to the false and misleading statements discussed herein.

       147.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company, its former CEO, and its CFO, and amounts paid

to outside lawyers, accountants, and investigators in connection thereto.

       148.    Such costs include, but are not limited to, excessive compensation and benefits paid

to the Individual Defendants who breached their fiduciary duties to the Company.


                                              - 42 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 43 of 62 PageID #: 43




        149.    As a direct and proximate result of the Individual Defendants’ conduct, Tivity has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s misrepresentations and

the Individual Defendants’ breaches of fiduciary duties and unjust enrichment.

                                 DERIVATIVE ALLEGATIONS

        150.    Plaintiff brings this action derivatively and for the benefit of Tivity to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Tivity, gross mismanagement, abuse of control,

waste of corporate assets, unjust enrichment, violations of Sections 14(a), 10(b), and 20(a) of the

Exchange Act, as well as the aiding and abetting thereof.

        151.    Tivity is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

        152.    Plaintiff is, and has been at all relevant times, a Tivity shareholder. Plaintiff will

adequately and fairly represent the interests of Tivity in enforcing and prosecuting its rights, and,

to that end, has retained competent counsel, experienced in derivative litigation, to enforce and

prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        153.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        154.    A pre-suit demand on the Board of Tivity is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following ten individuals: Defendants Finley,

Greczyn, Hudson, Jacob, Karro, Kirshner, and Tully (the “Director-Defendants”), along with non-

parties Richard M. Ashworth, Erin L. Russell, and Anthony M. Sanfilippo (together with the




                                                 - 43 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 44 of 62 PageID #: 44




Director-Defendants, the “Directors”). Plaintiff only needs to allege demand futility as to five of

the ten Directors who are on the Board at the time this action is commenced.

       155.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the scheme

they engaged in knowingly or recklessly to make and/or cause the Company to make the false and

misleading statements and omissions of material fact, and, at the same time to cause the Company

to overpay by approximately $433,293 for repurchases of its own stock, all of which renders the

Director-Defendants unable to impartially investigate the charges and decide whether to pursue

action against themselves and the other perpetrators of the scheme.

       156.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director-Defendants breached their fiduciary duties, face a substantial likelihood of liability, are

not disinterested, and demand upon them is futile, and thus excused.

       157.    Additional reasons that demand on Defendant Finley is futile follow. Defendant

Finley has served as a Company director since 2018. She also serves as the Chair of the Nominating

and Corporate Governance Committee and as a member of the Strategic Review Committee.

Defendant Finley has received and continues to receive compensation for her role as a director as

described above. As a trusted Company director, she conducted little, if any, oversight of the

scheme to cause the Company to make false and misleading statements, consciously disregarded

her duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded her duties to protect corporate assets. For these reasons, Defendant Finley breached




                                               - 44 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 45 of 62 PageID #: 45




her fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon her is futile and, therefore, excused.

       158.    Additional reasons that demand on Defendant Greczyn is futile follow. Defendant

Greczyn has served as a Company director since 2015. Previously, he served as the Company’s

interim CEO from February 18, 2020 until May 21, 2020. Defendant Greczyn has received and

continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the scheme to cause the Company to

make false and misleading statements, consciously disregarded his duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. For these reasons, Defendant Greczyn breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       159.    Additional reasons that demand on Defendant Hudson is futile follow. Defendant

Hudson has served as a Company director since 2016. He also serves as a member of the Audit

Committee and the Strategic Review Committee. Defendant Hudson has received and continues

to receive compensation for his role as a director as described above. As a trusted Company

director, he conducted little, if any, oversight of the scheme to cause the Company to make false

and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. For these reasons, Defendant Hudson breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.




                                                - 45 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 46 of 62 PageID #: 46




       160.    Additional reasons that demand on Defendant Jacob is futile follow. Defendant

Jacob has served as a Company director since 2018. She also serves as a member of the Audit

Committee and the Compensation Committee. Defendant Jacob has received and continues to

receive compensation for her role as a director as described above. As a trusted Company director,

she conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements, consciously disregarded her duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

For these reasons, Defendant Jacob breached her fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon her is futile and, therefore,

excused.

       161.    Additional reasons that demand on Defendant Karro is futile follow. Defendant

Karro has served as a Company director since 2014. He also serves as the Chair of the

Compensation Committee and as a member of the Strategic Review Committee. Defendant Karro

has received and continues to receive compensation for his role as a director as described above.

As a trusted Company director, he conducted little, if any, oversight of the scheme to cause the

Company to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. For these reasons, Defendant Karro breached his fiduciary duties, faces

a substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       162.    Additional reasons that demand on Defendant Kirshner is futile follow. Defendant

Kirshner has served as a Company director since March 8, 2019. He also serves as a member of

the Nominating and Corporate Governance Committee and the Strategic Review Committee.




                                               - 46 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 47 of 62 PageID #: 47




Defendant Kirshner has received and continues to receive compensation for his role as a director

as described above. As a trusted Company director, he conducted little, if any, oversight of the

scheme to cause the Company to make false and misleading statements, consciously disregarded

his duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. For these reasons, Defendant Kirshner breached

his fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested,

and thus demand upon him is futile and, therefore, excused.

       163.    Additional reasons that demand on Defendant Tully is futile follow. Defendant

Tully has served as a Company director since August 7, 2019. He also serves as a member of the

Compensation Committee and the Nominating and Corporate Governance Committee. As a trusted

Company director, he conducted little, if any, oversight of the scheme to cause the Company to

make false and misleading statements, consciously disregarded his duties to monitor such controls

over reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. For these reasons, Defendant Tully breached his fiduciary duties, faces a

substantial likelihood of liability, is not independent or disinterested, and thus demand upon him

is futile and, therefore, excused.

       164.    Additional reasons that demand on the Board is futile follow.

       165.    Each of the Director-Defendants, individually and collectively, face a substantial

likelihood of liability as a result of their intentional or reckless approval of unnecessary and

harmful repurchases that caused the Company to overpay by hundreds of thousands of dollars for

its own common stock during the Relevant Period. The Director-Defendants, as alleged herein,

were aware or should have been aware of the misinformation being spread by the Company and

yet approved the repurchases. Thus, the Director-Defendants breached their fiduciary duties, face




                                                - 47 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 48 of 62 PageID #: 48




a substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

       166.    The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For instance, Defendants Finley and

Karro both served in a number of senior roles at Caremark Rx and its predecessor entities between

1998 and 2007, including as Senior Vice President and Assistant General Counsel, and as

Executive Vice President, respectively. These conflicts of interest precluded the Director-

Defendants from adequately monitoring the Company’s operations and internal controls and

calling into question the Individual Defendants’ conduct. Thus, any demand on the Director-

Defendants would be futile.

       167.    Defendants Hudson and Jacob (the “Audit Committee Defendants”), served on the

Company’s Audit Committee during the Relevant Period. Pursuant to the Company’s Audit

Committee Charter, the Audit Committee Defendants were responsible for overseeing, inter alia,

the Company’s compliance with applicable laws and regulations, the Company’s accounting and

financial reporting processes, and the performance of the Company’s internal audit function. The

Audit Committee Defendants failed to ensure the integrity of the Company’s financial statements

and internal controls, as they are charged to do under the Audit Committee Charter, allowing the

Company to file false and misleading financial statements with the SEC. Thus, the Audit

Committee Defendants breached their fiduciary duties, are not disinterested, and demand is

excused as to them.

       168.    Additionally, Defendants Finley, Hudson, Karro, and Kirshner (the “Strategic

Review Committee Defendants”), served on the Company’s Strategic Review Committee during




                                                - 48 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 49 of 62 PageID #: 49




the Relevant Period. According to the 2020 Proxy Statement, the Strategic Review Committee

Defendants were responsible for, inter alia, “assist[ing] the Board with risk oversight by

reviewing, evaluating, and making recommendations to the Board regarding the Company’s

business strategy.” The Strategic Review Committee Defendants failed to fulfill their duties,

allowing the Individual Defendants to make false and misleading statements and engage in other

misconduct as described herein. Thus, the Strategic Review Committee Defendants breached their

fiduciary duties, are not disinterested, and demand is excused as to them.

       169.    In violation of the Code of Conduct, the Director-Defendants conducted little, if

any, oversight of the Company’s internal controls over public reporting and of the Company’s

involvement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public and to facilitate and disguise the Individual Defendants’ violations of law,

including breaches of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement,

waste of corporate assets, and violations of the Exchange Act. In violation of the Code of Conduct,

the Director-Defendants failed to comply with the law. Thus, the Director-Defendants face a

substantial likelihood of liability and demand is futile as to them.

       170.    Tivity has been, and will continue to be, exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Tivity any part of the damages Tivity suffered, and will continue to suffer, thereby. Thus, any

demand on the Director-Defendants would be futile.

       171.    The Individual Defendants’ conduct described herein and summarized above,

including the decision for the Company to engage in the repurchases of its own stock, could not

have been the product of legitimate business judgment as it was based on bad faith and intentional,




                                                - 49 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 50 of 62 PageID #: 50




reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim exculpation

from their violations of duty pursuant to the Company’s charter (to the extent such a provision

exists). As a majority of the Directors face a substantial likelihood of liability, they are self-

interested in the transactions challenged herein and cannot be presumed to be capable of exercising

independent and disinterested judgment about whether to pursue this action on behalf of the

shareholders of the Company. Accordingly, demand is excused as being futile.

       172.    The acts complained of herein constitute violations of fiduciary duties owed by

Tivity’s officers and directors, and these acts are incapable of ratification.

       173.    The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Tivity. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Directors, known as, inter alia, the

“insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue themselves

or certain of the officers of Tivity, there would be no directors’ and officers’ insurance protection.

Accordingly, the Director-Defendants cannot be expected to bring such a suit. On the other hand,

if the suit is brought derivatively, as this action is brought, such insurance coverage, if such an

insurance policy exists, will provide a basis for the Company to effectuate a recovery. Thus,

demand on the Director-Defendants is futile and, therefore, excused.

       174.    If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause Tivity to sue the Individual Defendants named herein, since, if they did,




                                                - 50 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 51 of 62 PageID #: 51




they would face a large uninsured individual liability. Accordingly, demand is futile in that event,

as well.

       175.    Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least five of the Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                        Against Individual Defendants for Violations of
                      Section 14(a) of the Securities Exchange Act of 1934

       176.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       177.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       178.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       179.    Under the direction and watch of the Directors, the 2019 Proxy Statement failed to

disclose, inter alia, that: (1) Tivity’s integration of Nutrisystem into the Company’s Nutrition



                                                - 51 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 52 of 62 PageID #: 52




segment was not proceeding as well as the Individual Defendants purported, and consequently, the

Nutrition segment was facing serious operational challenges; (2) the foregoing issues would

predictably have a substantial negative impact on the Company’s financial results and overall

prospects; and (3) the Company failed to maintain internal controls. As a result of the foregoing,

the Company’s public statements were materially false and misleading at all relevant times.

       180.    The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, while failing to disclose that the Company’s financial prospects were

misrepresented as a result of false and misleading statements, causing the Company’s share price

to be artificially inflated and allowing the Individual Defendants to wrongfully benefit from the

fraud alleged herein.

       181.    Moreover, the 2019 Proxy Statement was false and misleading when it discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Conduct, due to the Individual Defendants’ failures to abide by them and their engagement in the

scheme to issue false and misleading statements and omissions of material fact.

       182.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting and failing to disclose the foregoing material facts, the statements

contained in the 2019 Proxy Statement were materially false and misleading. The

misrepresentations and omissions were material to Plaintiff in voting on the matters set forth for

shareholder determination in the 2019 Proxy Statement, including but not limited to, election of

directors, ratification of the appointment of an independent auditor, advisory approval of executive

compensation, and approval of the 2014 Stock Incentive Plan.




                                               - 52 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 53 of 62 PageID #: 53




       183.     The false and misleading elements of the 2019 Proxy Statement led to the approval

of the 2014 Stock Incentive Plan, and to the re-election of Defendants Tramuto, Zier, Finley,

Greczyn, Hudson, Jacob, Karro, Keckley, Kirshner, Shapiro, and Wills, which allowed them to

continue breaching their fiduciary duties to Tivity.

       184.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2019 Proxy Statement.

       185.     Plaintiff on behalf of Tivity has no adequate remedy at law.

                                           SECOND CLAIM

                        Against Individual Defendants for Violations of
              Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

       186.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       187.     The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding Tivity. Not only is Tivity now defending claims that it violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also

one of the largest victims of the unlawful scheme perpetrated upon Tivity by the Individual

Defendants. With the price of its common stock trading at artificially-inflated prices due to the

Individual Defendants’ misconduct, the Individual Defendants caused the Company to repurchase

thousands of its own shares on the open market at artificially-inflated prices, damaging Tivity.

       188.     The Individual Defendants also individually and in concert, directly and indirectly,

by the use and means of instrumentalities of interstate commerce and/or of the mails, engaged and

participated in a continuous course of conduct designed to falsify the Company’s press releases,

public statements made in conference calls, and periodic and current reports filed with the SEC.




                                                - 53 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 54 of 62 PageID #: 54




       189.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about Tivity not misleading.

       190.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of control

and authority as directors and officers of the Company, the Individual Defendants were able to and

did control the conduct complained of herein and the content of the public statements disseminated

by Tivity.

       191.    The Individual Defendants acted with scienter, in that they either had actual

knowledge of the schemes and the misrepresentations and/or omissions of material facts set forth

herein, or acted with reckless disregard for the truth in that they failed to ascertain and to disclose

the true facts, even though such facts were available to them. The Individual Defendants were the

top executives of the Company, or received direct briefings from them, and were therefore directly

responsible for the schemes set forth herein and for the false and misleading statements and/or

omissions disseminated to the public through press releases, conference calls, and filings with the

SEC.

       192.    In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive, director,

and/or controlling shareholder of the Company, they made and/or signed the Company’s Form 10-

K filed with the SEC during the Relevant Period.




                                                - 54 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 55 of 62 PageID #: 55




       193.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       194.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                           THIRD CLAIM

                Against Individual Defendants for Violations of Section 20(a)
                              of the Securities Exchange Act of 1934

       195.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       196.    The Individual Defendants, by virtue of their positions with Tivity and their specific

acts, were, at the time of the wrongs alleged herein, controlling persons of Tivity and each of its

officers and directors who made the false and misleading statements alleged herein within the

meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and influence

and exercised the same to cause Tivity and the other Individual Defendants to engage in the illegal

conduct and practices complained of herein and violate § 10(b) of the Exchange Act.

       197.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                           FOURTH CLAIM

                Against Individual Defendants for Breach of Fiduciary Duties

       198.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       199.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Tivity’s business and affairs.

       200.    Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.




                                               - 55 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 56 of 62 PageID #: 56




        201.    The Individual Defendants’ conduct set forth herein was due to their intentional,

reckless, or negligent breach of the fiduciary duties they owed to the Company, as alleged herein.

The Individual Defendants intentionally, recklessly, or negligently breached or disregarded their

fiduciary duties to protect the rights and interests of Tivity.

        202.    In breach of their fiduciary duties owed to Tivity, the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) Tivity’s integration of

Nutrisystem into the Company’s Nutrition segment was not proceeding as well as the Individual

Defendants purported, and consequently, the Nutrition segment was facing serious operational

challenges; (2) the foregoing issues would predictably have a substantial negative impact on the

Company’s financial results and overall prospects; and (3) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

        203.    The Individual Defendants failed to correct and/or caused the Company to fail to

correct the false and/or misleading statements and/or omissions of material fact referenced herein,

rendering them personally liable to the Company for breaching their fiduciary duties.

        204.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

        205.    The Individual Defendants also breached their fiduciary duties by causing the

Company to repurchase its own stock at prices that were artificially inflated due to the foregoing

misrepresentations.




                                                 - 56 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 57 of 62 PageID #: 57




        206.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of Tivity’s securities.

        207.    The Individual Defendants had actual or constructive knowledge that that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of Tivity’s

securities.

        208.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

        209.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Tivity has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

        210.    Plaintiff on behalf of Tivity has no adequate remedy at law.




                                                 - 57 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 58 of 62 PageID #: 58




                                           FIFTH CLAIM

                    Against Individual Defendants for Unjust Enrichment

       211.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       212.    By their wrongful acts and false and misleading statements and omissions of

material fact that they made and/or caused to be made, the Individual Defendants were unjustly

enriched at the expense of, and to the detriment of, Tivity.

       213.    The Individual Defendants either benefitted financially from the improper conduct

or received profits, bonuses, stock options, or similar compensation from Tivity that was tied to

the performance or artificially inflated valuation of Tivity, or received compensation that was

unjust in light of the Individual Defendants’ bad faith conduct.

       214.    Plaintiff, as a shareholder and a representative of Tivity, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits—including from

insider sales, benefits, and other compensation (including any performance-based or valuation-

based compensation)—obtained by the Individual Defendants due to their wrongful conduct and

breach of their fiduciary duties.

       215.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                           SIXTH CLAIM

                      Against Individual Defendants for Abuse of Control

       216.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       217.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Tivity, for which they are legally responsible.




                                               - 58 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 59 of 62 PageID #: 59




       218.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Tivity has sustained significant damages. As a direct and proximate result of the Individual

Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Tivity has

sustained and continues to sustain significant damages. As a result of the misconduct alleged

herein, the Individual Defendants are liable to the Company.

       219.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                       SEVENTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       220.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       221.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Tivity in a manner consistent with the operations

of a publicly-held corporation.

       222.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Tivity has sustained and will continue to

sustain significant damages.

       223.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       224.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                           EIGHTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       225.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.


                                               - 59 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 60 of 62 PageID #: 60




       226.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused Tivity to waste valuable corporate

assets and to incur many millions of dollars of legal liability and/or costs to defend unlawful

actions. In addition, the Individual Defendants caused the Company to repurchase shares of its

own common stock at artificially inflated prices, thereby wasting the Company’s assets.

       227.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       228.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Tivity, and

that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and

abetted the breach of their fiduciary duties to Tivity;

               (c)     Determining and awarding to Tivity the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Tivity and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with applicable

laws and to protect Tivity and its shareholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for shareholder vote the following resolutions

for amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions




                                                - 60 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 61 of 62 PageID #: 61




as may be necessary to ensure proper corporate governance policies:

                      1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                      2. a provision to permit the shareholders of Tivity to nominate at least five

            candidates for election to the board; and

                      3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)       Awarding Tivity restitution from Individual Defendants, and each of them;

               (f) Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g) Granting such other and further relief as the Court may deem just and proper.



Dated: July 2, 2020                             Respectfully submitted,

                                                FARNAN LLP

                                                /s/ Michael J. Farnan_________________
                                                Brian E. Farnan (Bar No. 4089)
                                                Michael J. Farnan (Bar No. 5165)
                                                919 N. Market St., 12th Floor
                                                Wilmington, DE 19801
                                                Telephone: (302) 777-0300
                                                Facsimile: (302) 777-0301
                                                Email: bfarnan@farnanlaw.com
                                                       mfarnan@farnanlaw.com


Of Counsel:

THE ROSEN LAW FIRM, P.A.
Phillip Kim
275 Madison Avenue, 40th Floor



                                                 - 61 -
 Case 1:20-cv-00903-RGA Document 1 Filed 07/02/20 Page 62 of 62 PageID #: 62




New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
Email: pkim@rosenlegal.com

THE BROWN LAW FIRM, P.C.
Timothy Brown
240 Townsend Square
Oyster Bay, NY 11771
Telephone: (516) 922-5427
Facsimile: (516) 344-6204
Email: tbrown@thebrownlawfirm.net




                                    - 62 -
